SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 VBI VACCINES INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1. Amount previously paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 1 VBI Vaccines Inc. 222 Third Street, Suite 2241 Cambridge, MA 02142 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be Held May 12, 201 5 Dear Stockholder: You are invited to attend the Annual Meeting of Stockholders of VBI Vaccines Inc. on May 12, 2015, which will be held at the Hotel Marlowe, 25 Edwin H Land Blvd,Cambridge,MA 02141 at 1 p.m., local time (the “Annual Meeting”). Enclosed with this letter are your Notice of Annual Meeting of Stockholders, Proxy Statement and Proxy voting card. The Proxy Statement included with this notice discusses each of our proposals to be considered at the Annual Meeting. Please review our annual report on Form 10-K for the year ended December 31, 2014 on our website at http://www.vbivaccines.com (under “Investors”). At this year’s meeting, you will be asked to: (1) elect seven directors to serve terms of one year each; (2) approve,on an advisory basis, the frequency of holding an advisory vote on executive compensation; (3) approve, on an advisory basis, the compensation of our named executive officers; (4) ratify the appointment of Peterson Sullivan LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015; and (5) transact such other business as may properly come before the Annual Meeting or any adjournments thereof. The Board of Directors has fixed the close of business on April 7, 2015 as the record date for determining the stockholders entitled to notice of and to vote at the Annual Meeting and any adjournment and postponements thereof (the “Record Date”). I hope that you attend the Annual Meeting in person. Whether or not you plan to be with us, please complete, sign, date, and return your voting card promptly in the enclosed envelope. Sincerely, /s/ Jeff Baxter Jeff Baxter Chief Executive Officer Cambridge, MA April 15, 2015 2 VBI Vaccines Inc. 222 Third Street, Suite 2241 Cambridge, MA 02142 Notice of Annual Meeting of Stockholders to be held May 2015 To the Stockholders of VBI Vaccines Inc.: The 2015 Annual Meeting of Stockholders will be held at the Hotel Marlowe, 25 Edwin H Land Blvd,Cambridge,MA 02141 at 1 p.m., local time, on May 12, 2015. During the Annual Meeting, stockholders will be asked to: elect seven directors to serve until our next annual meeting or until the election and qualification of their successors; approve,on an advisory basis, the frequency of holding an advisory vote on executive compensation; approve, on an advisory basis, the compensation of our named executive officers; ratify the appointment of Peterson Sullivan LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015; and transact any other business properly brought before the Annual Meeting or any adjournments thereof. If you are a stockholder as of April 7, 2015, you may vote at the meeting. The date of mailing this Notice of Meeting and Proxy Statement is on or about April 15, 2015. By order of our Board of Directors /s/ Egidio Nascimento Egidio Nascimento Chief Financial Officer and Secretary April 15, 2015 3 PROXY STATEMENT This Proxy Statement and the accompanying proxy card are first being mailed, beginning on or about April 15, 2015, to owners of shares of common stock of VBI Vaccines Inc. (which may be referred to in this Proxy Statement as “we,” “us,” “VBI,” or the “Company”) in connection with the solicitation of proxies by our board of directors (“Board”) for our annual meeting of stockholders to be held on May 12, 2015 at 1 p.m., local time, at the Hotel Marlowe, 25 Edwin H Land Blvd,Cambridge,MA 02141 (referred to as the “Annual Meeting”). This proxy procedure permits all stockholders, many of whom are unable to attend the Annual Meeting, to vote their shares at the Annual Meeting. Our Board encourages you to read this document thoroughly and to take this opportunity to vote on the matters to be decided at the Annual Meeting. CONTENTS ● About The Meeting: Questions and Answers– page 5 ● Governance of the Company – page 9 ● Proposal 1 — Election of Directors – page 14 ● Executive Compensation and Related Information – page 20 ● Security Ownership Of Certain Beneficial Owners And Management – page 26 ● Proposal 2 – Approve,on an advisory basis, the frequency of holding an advisory vote on executive compensation – page 28 ● Proposal 3 – Approve, on advisory basis, the compensation of our named executive officers – page 28 ● Report of the Audit Committee – page 29 ● Proposal 4 – Ratification of Appointment of Independent Registered Public Accounting Firm – page 30 ● Certain Relationships and Related Transactions – page 31 ● Requirements for Advance Notification of Nominations and Stockholder Proposals – page 31 ● Other Matters – page 32 IMPORTANT NOTICE WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, YOU ARE REQUESTED TO MARK, DATE AND SIGN THE ENCLOSED PROXY CARD AND RETURN IT AS PROMPTLY AS POSSIBLE IN THE ENCLOSED ENVELOPE. SIGNING AND RETURNING A PROXY WILL NOT PREVENT YOU FROM VOTING IN PERSON AT THE MEETING. THANK YOU FOR ACTING PROMPTLY IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 12 , 201 5 : The Notice of Annual Meeting, Proxy Statement and Annual Report on Form 10-K for the year ended December 31, 2014 are also available at www.vbivaccines.com , which does not have “cookies” that identify visitors to the site. 4 About The Meeting: Questions And Answers What am I voting on? At this year’s meeting, you will be asked to: Elect seven directors to serve until the next annual meeting of stockholders or until the election and qualification of their successors; Approve,on an advisory basis, the frequency of holding an advisory vote on executive compensation; Approve, on an advisory basis, the compensation of our named executive officers (commonly known as, and sometimes referred to in this Proxy Statement as, a "Say on Pay" proposal); Ratify the appointment of Peterson Sullivan LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015; and Transact any other business properly brought before the Annual Meeting or any adjournments thereof. Who is entitled to vote at the Annual Meeting, and how many votes do they have? Stockholders of record at the close of business on April 7, 2015 (the “Record Date”) may vote at the Annual Meeting. Pursuant to the rights of our stockholders contained in our charter documents each share of our common stock has one vote. There were 20,012,760 shares of common stock outstanding on April 7, 2015. From April 7, 2015 through May 12, 2015, you may inspect a list of stockholders eligible to vote. If you would like to inspect the list, please call Egidio Nascimento, our Chief Financial Officer and Secretary, at 613-749-4200 x123 to arrange a visit to our offices. In addition, the list of stockholders will be available for viewing by stockholders at the Annual Meeting. How do I vote? You may vote over the Internet, by telephone, by mail or in person at the Annual Meeting. Please be aware that if you vote by telephone or over the Internet, you may incur costs such as telephone and Internet access charges for which you will be responsible. Vote by Internet.
